Exhibit 99.2 Fiscal 2012 4th Quarter Presentation August 29, 2012 1 Participants Steven E. Nielsen President & Chief Executive Officer Timothy R. Estes Chief Operating Officer H. Andrew DeFerrari Chief Financial Officer Richard B. Vilsoet General Counsel 2 Forward-Looking Statements and Non-GAAP Information Forward-Looking Statements and Non-GAAP Information Fiscal 2012 fourth quarter results are unaudited. This presentation contains “forward-looking statements” which are statements relating to future events, future financial performance, strategies, expectations, and competitive environment.All statements, other than statements of historical facts, contained in this presentation, including statements regarding our future financial position, future revenue, prospects, plans and objectives of management, are forward-looking statements.Words such as “believe,” “expect,” “anticipate,” “estimate,” “intend,” “forecast,” “may,” “should,” “could,” “project,” “looking ahead” and similar expressions, as well as statements in future tense, identify forward-looking statements. You should not read forward looking statements as a guarantee of future performance or results.They will not necessarily be accurate indications of whether or at what time such performance or results will be achieved.Forward-looking statements are based on information available at the time those statements are made and/or management’s good faith belief at that time with respect to future events.Such statements are subject to risks and uncertainties that could cause actual performance or results to differ materially from those expressed in or suggested by the forward-looking statements.Important factors that could cause such differences include, but are not limited to factors described under Item 1A, “Risk Factors” of the Company’s Annual Report on Form 10-K for the year ended July 30, 2011, and other risks outlined in the Company’s periodic filings with the Securities and Exchange Commission (“SEC”). The forward-looking statements in this presentation are expressly qualified in their entirety by this cautionary statement. Except as required by law, the Company may not update forward-looking statements even though its situation may change in the future. This presentation includes certain “Non-GAAP” financial measures as defined by SEC rules. We believe that the presentation of certain Non-GAAP financial measures provides information that is useful to investors because it allows for a more direct comparison of our performance for the period with our performance in the comparable prior-year periods. As required by the SEC, we have provided a reconciliation of those measures to the most directly comparable GAAP measures on the Regulation G slides included as slides 11 through 14 of this presentation. We caution that Non-GAAP financial measures should be considered in addition to, but not as a substitute for, our reported GAAP results. 3 Q4-2012 Overview nContract revenue of $318.0 million as compared to $303.7 million in the prior year quarter nContract revenue grew organically 9.0%, excluding storm restoration services of $2.3 million from the current quarter and $14.1 million from Q4-11 nAdjusted EBITDA of $40.5 million at 12.7% of revenue in Q4-12 nNet income of $0.39 per share diluted compared to $0.38 per share diluted in Q4-11 nRepurchased 102,200 common shares at an average price of $19.75 per share See “Regulation G Disclosure” slides 11-14 for a reconciliation of GAAP to Non-GAAP financial measures. 4 Note: See “Regulation G Disclosure” slides 11 -14 for reconciliation of GAAP to Non-GAAP financial measures. nTop 5 customers represented 61.1% of revenue in Q4-12 and Q4-11 ØCenturyLink, Dycom’s largest customer, grew organically 27.4% year over year ØVerizon, Dycom’s fourth largest customer, grew in excess of 16% organically year over year ØWindstream, Dycom’s fifth largest customer, exceeded 71% organic growth year over year nOrganic revenue growth of 9.0%, excluding revenue from storm restoration services in each period ØRevenue from Top 5 customers up 9.5% organically ØCombined revenue from other customers up 8.3% organically 5 Backlog and Awards Current Awards and Extensions Customers Description Area Approximate Term (in years) nCharter Communications Construction and Maintenance Services Illinois, Missouri, Tennessee, Alabama, Massachusetts 1 nComcast Construction and Maintenance Services & Cable Installation Services Illinois 3 nVerizon Facility Locating Services California 3 nCrown Castle Network Construction Project Florida 1 nVarious Rural broadband Oregon, New Mexico, Kentucky, West Virginia, Vermont, Virginia, South Carolina 1 6 Summary Results ($ in millions, except per share data) Q4-11 Q4-12 Net Income $ 13.0 $ 13.3 Fully Diluted EPS Organic revenue growth of 9.0%, after adjusting for storm work in each period Adjusted EBITDA grows to $40.5 million from increased operations EPS of $0.39 per common share diluted as compared to $0.38 in the prior year quarter Revenue from Telecommunications customers 85.0% of total Note:The organic revenue percentage of 9.0% excludes storm restoration services of $2.3 million and $14.1 million in Q4-12 and Q4-11, respectively.
